Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Lovejoy on 10/25/2021.

The application has been amended as follows: 

7. (Canceled).
8. (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention performs video analysis on a plurality of foaming wells during a foam-generation process. Specifically, the video analysis performs segmentation on the plurality of wells to distinguish each foaming well in the image. The plurality of references, in combination, do not disclose this feature. 

A supplementary reference, Heiner (WO 2004/065000), performs video analysis on a plurality of cuvettes simultaneously, but assumes that the position of each cuvette, in the image, is known, and does not perform segmentation to distinguish foaming wells from the background. 
Another supplementary reference, Nakano (JP 2006/090743), performs image analysis to detect the consistency of bubbles in a foaming process, but does not segment foaming wells from the background.
Therefore, the claimed invention appears to be novel over the cited references considered individually and in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485